ORDER
PER CURIAM.
Michael L. Marshall (Defendant) appeals the judgment and sentence entered after a jury verdict finding him guilty of first degree robbery in violation of Section 569.020 RSMo 1994 and armed criminal action in violation of Section 571.015 RSMo 1994. The trial court sentenced Defendant to two concurrent terms of fifteen years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of plain error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).